Exhibit B
Document title: Maryland couple claims Prince George&#39;s County interior design company defrauded them | FOX 5 DC
Capture URL: https://www.fox5dc.com/news/maryland-couple-claims-prince-georges-county-interior-design-company-defrauded-them
Capture timestamp (UTC): Thu, 10 Oct 2019 17:01:43 GMT                                                                         Page 1 of 4
Document title: Maryland couple claims Prince George&#39;s County interior design company defrauded them | FOX 5 DC
Capture URL: https://www.fox5dc.com/news/maryland-couple-claims-prince-georges-county-interior-design-company-defrauded-them
Capture timestamp (UTC): Thu, 10 Oct 2019 17:01:43 GMT                                                                         Page 2 of 4
Document title: Maryland couple claims Prince George&#39;s County interior design company defrauded them | FOX 5 DC
Capture URL: https://www.fox5dc.com/news/maryland-couple-claims-prince-georges-county-interior-design-company-defrauded-them
Capture timestamp (UTC): Thu, 10 Oct 2019 17:01:43 GMT                                                                         Page 3 of 4
Document title: Maryland couple claims Prince George&#39;s County interior design company defrauded them | FOX 5 DC
Capture URL: https://www.fox5dc.com/news/maryland-couple-claims-prince-georges-county-interior-design-company-defrauded-them
Capture timestamp (UTC): Thu, 10 Oct 2019 17:01:43 GMT                                                                         Page 4 of 4
